DETAILED ACTION
This communication is responsive to the application # 16/945,667 filed on July 30, 2020. Claims 1-20 are pending and are directed toward CONFIGURABLE UICC INTEGRATED IN NB-IOT DEVICE.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 8 is objected to because of the following informalities:  “wherein:” is misspelled as “wherein;”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are directed to a computer-readable storage medium.  The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers both forms of non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (for example, as defined by usage in issued patents and published patent applications). This interpretation is also supported by disclosure Ex parte Mewherter, 107 USPQ2d 1857, 1859 (P.T.A.B. 2013).  A signal does not constitute statutory subject matter, because it is neither a process, a machine, an article of manufacture, nor a composition of matter, and therefore does not fall within any of the statutory classes of invention.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  When a claim encompasses both statutory and non-statutory subject matter, the claim as a whole is considered to be directed to non-statutory subject matter.  See MPEP § 2106 I.  See also “Subject Matter Eligibility of Computer Readable Media”, 1351 Off. Gaz. Pat. Office.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1, 3, 6, 9-12, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Syed et al. (US 2019/0098488, Pub. Date: Mar. 28, 2019), hereinafter referred to as Syed.
As per claim 1, Syed teaches a method performed by one or more network nodes to configure a virtual integrated universal integrated circuit card (UICC)  (a system employing an eSIM management framework as described herein supports a client simply requesting a profile, and based on available criteria such as embedded Universal Integrated Circuit Card (eUICC) number or electronic identification (EID) card number, device type, device identification (ID), and/or default criteria, the system can ascertain the likelihood that the client desires a particular type of profile and provide that type of profile. Syed, [0011]) integrated in a narrowband Internet-of-Things (NB-IoT) device of a 5G network (If the network contains multiple networks, e.g., with different access types such as LTE, 5G, 4G, narrow band-internet of things (NB-IOT), the eSIM management framework 106 can choose appropriate nodes onto which to load the profiles. Syed, [0047]), the method comprising:
maintaining a device profile that indicates a capability and a communications service of the NB-IoT device (Indeed, the so-called "Internet of Things" ("IoT") can include any number of internet-connected devices such as thermostats, water heaters, refrigerators, and other everyday devices configured to access any number of cellular and IP networks for updates, support, remote control services, and other purposes. Currently, vendors of SIM cards or eSIM profiles have complete control over the SIM life cycle and management of the SIM life cycle. In addition, partners who need SIMs to do a certain job currently have to integrate with a particular SIM vendor. Syed, [0001]);
determining one or more first authentication and encryption functions for the UICC, wherein the first authentication and encryption functions support the communications service based on the capability of the NB-IoT device (When received, the end-user can then select from a set of available capabilities of the device which are then communicated to the MNO. Syed, [0022]) and a condition of the 5G network (the communications interface 208 can include, but is not limited to, a transceiver for cellular (3G, 4G, 5G, LTE, and/or other), Syed, [0042]);
configuring the UICC to allocate the first authentication and encryption functions for the NB-IoT device (The SM-DP 122a and/or SM-DP 122b, on demand, can securely create and encrypt profiles 116 and can securely forward the profiles to the eSIM management framework 106 for installation into a SIM or eSIM 114. Syed, [0031]);
detecting a change in the condition of the 5G network, the capability of the NB-IoT device, or the communications service (In addition, the MNO can to update profiles dynamically in response to changes on the device. The system can provide this functionality for the service provider MNO, for other MNOs, for MVNOs, and/or for other 3rd parties. Syed, [0018]);
in response to the detected change, determining one or more second authentication and encryption functions for the UICC (Moreover, while the system can host multiple profiles for the service provider MNO, other MNOs, MVNOs, and/or for 3rd parties, the system can provide authentication for each of these entities to access only its respective profiles. Syed, [0018]),
wherein the second authentication and encryption functions are determined to support the communications service based on the changed condition of the 5G network, the changed capability of the NB-IoT device, or the changed communications service of the NB-IoT device In various examples, the eSIM management framework 106 can provide a common abstraction layer to partner(s) 104 for eSIM operations including one or more of downloading, enabling, disabling, creating, and/or deleting one or more profiles. In examples, the eSIM management framework can broker connectivity to underlying eSIM vendors or eUICC manufacturers, e.g., EUM(s) 112. Syed, [0026]);
and causing dynamic reconfiguration of the UICC to support the second authentication and encryption functions for the NB-IoT device (the eSIM management framework 106, 200 can instruct EUMs 112 to download specific profiles based on HLR and/or HSS information. The eSIM management framework 106, 200 can interface with other MNOs' aggregators and/or hub providers 108 to facilitate download of profiles specific to the respective MNOs, facilitate activation of profiles specific to the respective MNOs, or provide information regarding the state of their respective profiles. Syed, [0043]).
As per claim 3, Syed teaches the method of claim 1 further comprising, prior to configuring the UICC: designating a priority level for the NB-IoT device (An end-point device (e.g., an IOT, or a consumer device such as a smart phone) may be provided from the manufacturer, a vendor, the MNO, MVNO, and/or an enterprise to the user with no profile, for example. This can enable the MNO, MVNO, or enterprise to stock a single phone of that type, for example, rather than stocking multiple phones with different profiles. When received, the end-user can then select from a set of available capabilities of the device which are then communicated to the MNO. Because the MNO has a has access to create customized profiles, rather than just accessing the two conventional types of profiles, in some examples the MNO can then match device capabilities and/or the set of selected end-user preferences with settings  or a customized profile to suit the particular needs of the end-point device. The created profile can then be downloaded on demand to the end-point device to activate the end-point device on the network. Syed, [0022]), wherein the first authentication and encryption functions are based in part on the priority level of the NB-IoT device (In some examples, rather than ordering batches or SIMs and/or eSIMs, an MNO can use its own security modules to generate its own profiles as needed, load the generated profiles on the network, and activate the loaded profiles on demand. Syed, [0021]).
As per claim 6, Syed teaches the method of claim 1, wherein the communications service includes one of an emergency service, a commercial service, or a non-commercial service (The configuration settings may also include, for example, various network settings, such as cell broadcast settings, data roaming settings, network identity and time zone settings, emergency call settings, mobile data settings, network mode option settings, etc.), location positioning settings (e.g., wireless network position settings, global positioning system settings, assisted global positioning system settings, and/or the like). Syed, [0056]), and determining the first authentication and encryption functions comprises: allocating the first authentication and encryption functions based on the communications service of the NB-IoT device (A wireless communication device configured with a eUICC may connect with a remote server using an initial provisioning profile to request access to a network. The remote server, which may be a subscription manager or other network entity, provides a SIM profile to the mobile communication device. The SIM profile may be derived from information provided to the remote server by a mobile network operator (MNO), and may be stored on the remote server. The SIM profile may be downloaded by the wireless communication device, and saved in a eUICC. The wireless communication device may subsequently enable the SIM profile to enable communication on a wireless network ( e.g., a mobile network operator (MNO)). In various examples, the remote server may authenticate the wireless communication device, confirming that the device is authorized to connect to the network operator, by any of a variety of existing authentication processes. Syed, [0034]).
As per claim 9, Syed teaches the method of claim 1, wherein configuring the UICC to allocate the first authentication and encryption functions comprises: communicating a command causing the NB-IoT device to adjust the first authentication and encryption functions of the UICC (A wireless communication device configured with a eUICC may connect with a remote server using an initial provisioning profile to request access to a network. The remote server, which may be a subscription manager or other network entity, provides a SIM profile to the mobile communication device. The SIM profile may be derived from information provided to the remote server by a mobile network operator (MNO), and may be stored on the remote server. The SIM profile may be downloaded by the wireless communication device, and saved in a eUICC. The wireless communication device may subsequently enable the SIM profile to enable communication on a wireless network ( e.g., a mobile network operator (MNO)). In various examples, the remote server may authenticate the wireless communication device, confirming that the device is authorized to connect to the network operator, by any of a variety of existing authentication processes. Syed, [0034]).
Claims 10-12, 15-17, 19 and 20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2019/0098488, Pub. Date: Mar. 28, 2019), in view of Garcia-Carrillo et al. (A CoAP-Based Network Access Authentication Service for Low-Power Wide Area Networks: LO-CoAP-EAP, Sensors 2017, 28 pages), hereinafter referred to as Syed and Garcia-Carrillo.
As per claim 2, Syed teaches the method of claim 1 but does not teach categorial authentication and encryption function, Garcia-Carrillo however teaches further comprising, prior to configuring the UICC: categorizing the NB-IoT device into one of multiple categories that each is associated with a categorical authentication and encryption function, wherein the first authentication and encryption functions are set to include the categorical authentication and encryption function (Table 1 summarizes the current state of several technologies related to LP-WAN security and network access authentication, showing the algorithms used to provide integrity and encrypt the messages and if the technology provides a key management protocol to derive fresh key material to protect the link. There is a common occurrence of the use of symmetric cryptography, understandable due to its properties, providing security at a computationally low cost in comparison with asymmetric cryptography, and furthermore, the existence of hardware implementations of the most common crypto suite, Advanced Encryption Standard (AES), increases its efficiency. Garcia-Carrillo, pages 5-6).
Syed in view of Garcia-Carrillo are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Syed in view of Garcia-Carrillo. This would have been desirable because rather than having the standard two profiles ( consumer and M2M), the eSIM management framework 106 can create a plurality of .


Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2019/0098488, Pub. Date: Mar. 28, 2019), in view of Salva-Garcia et al. (5G NB-IoT: Efficient Network Traffic Filtering for Multitenant IoT Cellular Networks, Security and Communication Networks Volume 2018, Article ID 9291506, 22 pages), hereinafter referred to as Syed and Salva-Garcia.
As per claim 4, Syed teaches the method of claim 1, but does not teaches a changed load of the 5G, Salva-Garcia however teaches wherein the changed condition includes a changed load of the 5G network based on a quantity of devices connected to the 5G network or an amount of network traffic communicated on the 5G network (Figure 10 represents the empirical results in terms of performance times over analyzed infrastructures. The X-axis follows an exponential function, increasing the number of devices/rules in order to show how the proposed filtering approach scales according to the number of devices. It is noted that NB-IoT deployments should deal with thousands of devices. Salva-Garcia, pages 15-16, Figures 10,11).
Syed in view of Salva-Garcia are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Syed in view of Salva-Garcia. This would have been desirable because proposed security framework and filtering system are ready for mitigating an attack by deploying and loading dynamically, thousands of filtering rules in the vFirewall, corresponding to thousands of NB-IoT devices. The filtering mechanism is able to process encapsulated 5G network traffic in the core and in the edge of the virtualized 5G network simultaneously, with multitenancy, mobility, and DPI support (Salva-Garcia, page 18).

Claims 13 and 18 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2019/0098488, Pub. Date: Mar. 28, 2019), in view of Lalwaney (US 2017 /0289788, Pub. Date: Oct. 5, 2017), hereinafter referred to as Syed and Lalwaney.
As per claim 5, Syed teaches the method of claim 1, but does not teach a changed power capacity,  Lalwaney however teaches wherein the changed condition includes a changed storage capacity or a changed power capacity of the NB-IoT device (Depending on the radio access technology of the second network, such idle mode states may involve implementing a power saving mode that includes a cycle of sleep and awake states. For example, if the second network is a GSM network, while in the idle mode the modem stack associated with the second SIM may implement discontinuous reception (DRX). Lalwaney, [0036]) such that the second authentication and encryption functions are set in response to the changed storage capacity or power capacity (the new SIM profile received from the network server may include corresponding installation and activation instructions. In some examples, the one or more parameters may include at least one of a country code, a network code, a group identifier, a radio access technology capacity, or an activated service. Lalwaney, [0007]).
Syed in view of Lalwaney are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Syed in view of Lalwaney. This would have been desirable because Fifth generation (5G) mobile phone technology standards as defined by 3GPP and the Next Generation Mobile Networks (NGMN) Alliance will support various systems and a unified air interface across a broad wireless spectrum using, for example, millimeter wave technology and new spectrum (Lalwaney, [0001]).

Claim 14 has limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/945,682 (reference application 1), and additionally over claims 1-20 of copending Application No. 16/945,637 (reference application 2). Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the instant application correspond to elements of claims of the copending applications 1 and 2. The above claims of the present application would have been obvious over claims of the copending applications 1 and 2 because each element of the claims of the present application is anticipated by the claims of the copending applications 1 and 2 and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 7 and 8 are indicated as allowable over prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLEG KORSAK/
Primary Examiner, Art Unit 2492